UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA



 MALCOLM MEDLEY,

                Plaintiff,
        v.                                                   No. 21-cv-00534-ZMF
 CHARLOTTE A. BURROWS,
 Chair, United States Equal Employment
 Opportunity Commission,

                Defendant.


                                   MEMORANDUM OPINION

I.     BACKGROUND

       Plaintiff Malcom Medley filed the complaint in this action on March 1, 2021. See Compl.,

ECF No. 1. Defendant Charlotte A. Burrows, Chair of the United States Equal Employment

Opportunity Commission, filed an answer on November 8, 2021. See Answer to Compl., ECF No.

24.

       On December 2, 2021, this Court issued a scheduling order which, inter alia, established a

deadline for initial disclosures of February 28, 2022. See Scheduling Order, ECF No. 26. Plaintiff,

proceeding pro se, neither met the February 28 deadline nor requested an extension. On March 4,

2022, Defendant filed a motion to dismiss for failure to comply or, in the alternative, for an order to

show cause. See Def.’s Mot., ECF No. 29.

       On March 15, 2022, this Court issued an order to show cause. See Order to Show Cause, ECF

No. 30. The Court’s order required the Plaintiff to show cause in writing on or before April 5, 2022,

why this case should not be dismissed for failure to comply with court-ordered deadlines. See id.

The Court warned the Plaintiff that failure to comply with this order might result in dismissal of his

case. See id. Plaintiff neither met the April 5 deadline nor requested an extension. On April 12,
2022, Defendant notified this Court that the deadline to show cause had passed. See Def.’s Notice,

ECF No. 31. On May 9, 2022, Defendant filed a motion to dismiss for failure to comply with the

Court’s orders. See Def.’s Mot., ECF No. 32. More than five months have passed without a filing

by Plaintiff.

II.     LEGAL STANDARD

        District courts have the inherent power to dismiss a case, either upon a defendant’s motion or

sua sponte, for failure to prosecute. See Peterson v. Archstone Cmtys. LLC, 637 F.3d 416, 418 (D.C.

Cir. 2011); Fed. R. Civ. P 41(b); LCvR 83.23. Such dismissal shall be made without prejudice unless

the court determines that prejudice to the defendant requires otherwise. See LCvR 83.23. Courts

maintain this authority to prevent undue delays and avoid congestion in district courts. See Link v.

Wabash R.R. Co., 370 U.S. 626, 629 (1962).

        “Courts allow leeway to parties proceeding pro se to ensure access to the judicial system even

for those persons who lack an understanding of the procedural and substantive requirements of

litigation.” Garlington v. D.C. Water & Sewer Auth., 62 F. Supp. 3d 23, 24 (D.D.C. 2014) (citing

Moore v. Agency for Int’l Dev., 994 F.2d 874, 876 (D.C. Cir. 1993)). However, filing pro se “does

not constitute a license . . . to ignore the Federal Rules of Civil Procedure . . . .” Jarrell v. Tisch, 656

F. Supp. 237, 239 (D.C. Cir. 1987). Indeed, the court maintains the authority to dismiss a case for

failure to prosecute or follow the Federal Rules of Civil Procedure against a pro se litigant. See, e.g.,

Allen v. United States, 277 F.R.D. 221, 224 (D.D.C. 2011).

        “[T]he court must ‘explain why the harsh sanction of dismissal [i]s necessary under the

circumstances of the case.’” Peterson, 637 F.3d at 418 (quoting English-Speaking Union v. Johnson,

353 F.3d 1013, 1016 (D.C. Cir. 2004)). The sanction should only be considered “after less dire

alternatives have been tried without success.” Id. at 418–19 (quoting Noble v. U.S. Postal Serv., 71

Fed. Appx. 69, 69 (D.C. Cir. 2003)).

                                                     2
       Dismissal is warranted “if, in view of the entire procedural history of the case, the litigant has

not manifested reasonable diligence in pursuing the cause.” Bomate v. Ford Motor Co., 761 F.2d

713, 714 (D.C. Cir. 1985) (citing Cherry v. Brown-Frazier-Whitney, 548 F.2d 965, 969 (D.C. Cir.

1976)). In making this determination, courts typically consider the effect of plaintiff’s dilatory

conduct on the docket, the prejudice to the defendant, and whether a milder disciplinary measure to

dismissal is available. See Bristol Petroleum Corp. v. Harris, 901 F.2d 165, 167 (D.C. Cir. 1990)

(citing Shea v. Donohoe Constr. Co., 795 F.2d 1071, 1074 (D.C. Cir. 1986)). Misconduct by the

plaintiff may be demonstrated by evidence in the record of “bad faith, deliberate misconduct, or

tactical delay.” Trakas v. Quality Brands, Inc., 759 F.2d 185, 186 (D.C. Cir. 1985). A “lengthy

period of inactivity” may also provide sufficient grounds for dismissal, particularly in the presence of

other aggravating factors, such as a lack of excuse or failure to obey court orders. Smith-Bey v. Cripe,

852 F.2d 592, 594 (D.C. Cir. 1988).

III.   LEGAL ANALYSIS

       Dismissal is warranted here. First, Plaintiff has “not manifested reasonable diligence in

pursuing [his] cause.” Bomate, 761 F.2d at 714; see Allen, 277 F.R.D. at 224 (dismissing pro se

plaintiff’s case for failure to prosecute after providing warnings and additional time to file). Despite

having ample opportunity, Plaintiff has not had any contact with the Court or shown interest in

pursuing this case since jointly filing a meet and confer statement with Defendant more than nine

months ago. See Meet and Confer Statement, ECF No. 25. Thus, dismissal without prejudice is

justified under the circumstances and necessary to ensure efficient operation of the district courts.

See Link, 370 U.S. at 633–35 (finding no abuse of discretion for court’s dismissal for failure to

prosecute after plaintiff’s counsel, “in the context of other evidence of delay,” failed to appear at

pretrial conference).




                                                   3
       Second, Plaintiff’s failure to adhere to this Court’s scheduling order and order to show cause

has caused “unreasonable delay,” which establishes a presumption of prejudice to Defendant. Shea

v. Donohoe Const. Co., 795 F.2d 1071, 1075 (D.C. Cir. 1986). “[T]here is no hard and fast

requirement that the party aggrieved by such unreasonable delay always presents specific evidence

of the exact nature of the prejudice.” Id. (citing Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 43

(2d Cir. 1982)).

       Finally, dismissal is warranted here because the Court has attempted to use “less dire

alternatives.” Peterson, 637 F.3d at 418. In Peterson, dismissal for failure to prosecute was erroneous

because the plaintiff missed a single hearing, and the Court failed to warn the plaintiff about the

consequences of continuing to fail to appear. See id. at 419. This case presents opposite facts:

Plaintiff has failed to comply with this Court’s scheduling order and show cause order, the latter of

which the Court warned could result in dismissal. See Order to Show Cause at 2. Plaintiff’s failure

to respond to the Court’s show cause order and subsequent inaction on his case warrant dismissal.

See Wingfield v. Off. of Architect of the Capitol, No. 18-cv-2272, 2022 WL 629082, at *1 (D.D.C.

Feb. 21, 2022) (dismissing case after pro se plaintiff failed to respond to show cause order within

seven-day deadline with explanation for failure to abide by a court-ordered discovery deadline).

IV.    CONCLUSION

       For the reasons stated herein, the Court will GRANT Defendant’s motion and dismiss this

case without prejudice.

                                                                        Zia M.
Date: September 9, 2022                                                 Faruqui
                                                      ___________________________________
                                                      ZIA M. FARUQUI
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  4